EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Terminal Disclaimer
The terminal disclaimer filed on 09/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,877206 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
1.         Claims 1-24 are allowed.
2.         The following is an examiner’s statement of reasons for allowance: the independent claims 1 and 12 are allowable due to the claims included all the allowable subject matter of independent claims 1 and 14 of a continuation application 16/579,593 now patented U.S. 10,877206.
All other claims are allowed due to dependency of independent claims 1 and 12.
.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875